       Case 4:20-cv-03243 Document 1 Filed on 09/17/20 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 RASHID HAMSAYEH, Individually and for                Case No. 4:20-cv-03243
 Others Similarly Situated,
 v.                                                   Jury Trial Demanded

 PSRG, INC.
                                                      FLSA Collective Action

                      ORIGINAL COLLECTIVE ACTION COMPLAINT

                                               SUMMARY

        1.      PSRG, Inc. (PSRG) has failed to pay Rashid Hamsayeh, and other workers like him,

overtime as required by the Fair Labor Standards Act (FLSA).

        2.      Instead, PSRG pays Hamsayeh, and other workers like him, the same hourly rate for

all hours worked, including those in excess of 40 in a workweek.

        3.      Hamsayeh brings this collective action to recover unpaid overtime and other damages.

                                      JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

portion of the events giving rise to this action occurred in this District.

        6.      Hamsayeh worked for PSRG in this District in Harris County, Texas.

                                             THE PARTIES

        7.      Hamsayeh was an hourly employee of PSRG.

        8.      Hamsayeh worked for PSRG from December 2019 through March 2020.

        9.      His consent to be a party plaintiff is attached as Exhibit A.

        10.     PSRG is headquartered in Houston, Texas.
      Case 4:20-cv-03243 Document 1 Filed on 09/17/20 in TXSD Page 2 of 6



       11.     PSRG, Inc. is a company doing business throughout the United States, including in

Harris County, Texas. PSRG may be served by serving its registered agent: Phillips & Reiter, 1300

West Sam Houston Pkwy, Suite 340, Houston, Texas 77042.

                                   COVERAGE UNDER THE FLSA

       12.     At all relevant times, PSRG was an employer within the meaning of the Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).

       13.     At all relevant times, PSRG was an enterprise within the meaning of Section 3(r) of

the FLSA, 29 U.S.C. § 203(r).

       14.     At all relevant times, PSRG was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

       15.     At all relevant times, PSRG had an annual gross volume of sales made in excess of

$1,000,000.

       16.     At all relevant times, Hamsayeh and the Putative Class Members (defined below) were

engaged in commerce or in the production of goods for commerce.

                                            THE FACTS

       17.     PSRG is a staffing company that provides Health Safety and Environmental personnel

to the oil and gas industry, among others. See generally https://www.psrgroup.com/ (Last visited

September 16, 2020).

       18.     Hamsayeh worked for PSRG from approximately December 2019 to March 2020.

       19.     Hamsayeh was a Project HSE Engineer for PSRG.




                                                 2
        Case 4:20-cv-03243 Document 1 Filed on 09/17/20 in TXSD Page 3 of 6



        20.    As a Project HSE Engineer, Hamsayeh would ensure employee and contractor

compliance with PSRG’s and its clients’ regulatory safety protocols.

        21.    Hamsayeh reported the hours he works to PSRG on a regular basis.

        22.    Hamsayeh was not guaranteed a salary.

        23.    If Hamsayeh worked fewer than 40 hours in a week, he was only paid for the hours

worked.

        24.    Hamsayeh regularly worked over 40 hours in a week.

        25.    In fact, Hamsayeh routinely worked five 10-hour shifts per week. Frequently,

Hamsayeh worked six to seven 10-12 hour shifts.

        26.    Although he often worked 70 or more hours per workweek, PSRG never paid

Hamsayeh any overtime but, rather, paid him straight-time-for-overtime.

        27.    The hours Hamsayeh and the Putative Class Members (defined below) work are

reflected in PSRG’s records.

        28.    Rather than receiving time and half as required by the FLSA, Hamsayeh only received

“straight time” pay for overtime hours worked.

        29.    PSRG’s “straight time for overtime” payment scheme violates the FLSA.

        30.    PSRG was and is aware of the overtime requirements of the FLSA.

        31.    PSRG nonetheless fails to pay certain employees, such as Hamsayeh, overtime.

        32.    PSRG did not guarantee Hamsayeh and Putative Class Members a salary.

        33.    PSRG’s failure to pay overtime to these workers was, and is, a willful violation of the

FLSA.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

        34.    PSRG’s illegal “straight time for overtime” policy extends beyond Hamsayeh.




                                                  3
       Case 4:20-cv-03243 Document 1 Filed on 09/17/20 in TXSD Page 4 of 6



       35.     It is the “straight time for overtime” payment plan that is the “policy that is alleged to

violate the FLSA” in this FLSA collective action. Bursell v. Tommy’s Seafood Steakhouse, No. CIV.A. H-

06-0386, 2006 WL 3227334, at *3 (S.D. Tex. Nov. 3, 2006); Wellman v. Grand Isle Shipyard, Inc., No.

CIV.A. 14-831, 2014 WL 5810529, at *5 (E.D. La. Nov. 7, 2014) (certifying “straight time for

overtime” claim for collective treatment).

       36.     PSRG pays dozens of workers using the same unlawful scheme.

       37.     Any differences in job duties do not detract from the fact that these workers were

entitled to overtime pay.

       38.     The workers impacted by PSRG’s “straight time for overtime” scheme should be

notified of this action and given the chance to join pursuant to 29 U.S.C. § 216(b).

       39.     Therefore, the class is properly defined as:

       All current and former employees of PSRG who were, at any point in the past 3
       years, paid the same hourly rate for hours worked over 40 in a work week (or
       “straight time for overtime.”) (Putative Class Members).

                                 COLLECTIVE CAUSES OF ACTION

       40.     Hamsayeh incorporates all previous paragraphs and alleges that the illegal pay practices

PSRG imposed on Hamsayeh were likewise imposed on the Putative Class Members.

       41.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       42.     Numerous other individuals, like Hamsayeh, indicated they were paid in the same

manner and were not properly compensated for all hours worked as required by the FLSA.

       43.     Based on his experiences and tenure with PSRG, Hamsayeh is aware that PSRG’s

illegal practices were imposed on the Putative Class Members.

       44.     The Putative Class Members were all paid straight time for overtime and not afforded

the overtime compensation when they worked in excess of forty (40) hours per week.


                                                   4
       Case 4:20-cv-03243 Document 1 Filed on 09/17/20 in TXSD Page 5 of 6



        45.     PSRG’s failure to pay wages and overtime compensation at the rates required by the

FLSA results from generally applicable, systematic policies, and practices which are not dependent on

the personal circumstances of the Putative Class Members.

        46.     The specific job titles or precise job locations of the various Putative Class Members

does not prevent collective treatment.

        47.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        48.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                             JURY DEMAND

        49.     Hamsayeh demands a trial by jury

                                                PRAYER

        50.     Hamsayeh prays for relief as follows:

                a.      An Order designating the Putative Class as a collective action and permitting
                        the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all Putative Class
                        Members with instructions to permit them to assert timely FLSA claims in this
                        action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding PSRG liable for
                        unpaid back wages due to Hamsayeh and the Putative Class Members for
                        liquidated damages equal in amount to their unpaid compensation;

                c.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment
                        interest; and

                d.      For an Order granting such other and further relief as may be necessary and
                        appropriate.




                                                    5
Case 4:20-cv-03243 Document 1 Filed on 09/17/20 in TXSD Page 6 of 6



                              Respectfully submitted,

                              By: /s/ Michael A. Josephson______
                                  Michael A. Josephson
                                  Texas Bar No. 24014780
                                  Fed. Id. No. 27157
                                  Andrew W. Dunlap
                                  Texas Bar No. 24078444
                                  Federal ID No. 1093163
                                  JOSEPHSON DUNLAP LLP
                                  11 Greenway Plaza, Suite 3050
                                  Houston, Texas 77046
                                  713-352-1100 – Telephone
                                  713-352-3300 – Facsimile
                                  mjosephson@mybackwages.com
                                  adunlap@mybackwages.com

                                 AND

                                 Richard J. (Rex) Burch
                                 Texas Bar No. 24001807
                                 Federal ID No. 21615
                                 BRUCKNER BURCH, PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                              ATTORNEYS IN CHARGE FOR PLAINTIFF




                                 6
